289 S.W.2d 278 (1956)
Ex parte Carl E. WIGGINS.
No. 28174.
Court of Criminal Appeals of Texas.
March 21, 1956.
George E. Cochran and A. L. Wardlaw, Fort Worth, for appellant.
Howard M. Fender, Dist. Atty., Grady Owen and Conrad Florence, Asst. Dist. Attys., Fort Worth, Leon B. Douglas, State's Atty., Austin, for the State.
*279 MORRISON, Presiding Judge.
This is an appeal from an order of the District Court of Tarrant County remanding relator to the custody of the sheriff for delivery to the agent of the State of Oklahoma.
The warrant of the Governor of Texas was introduced in evidence and makes out a prima facie case authorizing his return. Ex parte Guinn, Tex.Cr.App., 284 S.W.2d 721; Ex parte Watkins, 159 Tex. Crim. 14, 259 S.W.2d 215; and Ex parte Wagner, 158 Tex. Crim. 444, 256 S.W.2d 98.
No issue was made at the hearing as to the appellant's identity as being the person wanted in the demanding State. In the absence of such an issue being made, the warrant of the executive of the asylum State makes out a prima facie case. Ex parte Falkman, Tex.Cr.App., 284 S.W.2d 153.
The proceedings appearing regular and no reversible error appearing, the judgment is affirmed.